Name: 97/747/EC: Commission Decision of 27 October 1997 fixing the levels and frequencies of sampling provided for by Council Directive 96/23/EC for the monitoring of certain substances and residues thereof in certain animal products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  European Union law;  agricultural activity;  agricultural policy
 Date Published: 1997-11-06

 Avis juridique important|31997D074797/747/EC: Commission Decision of 27 October 1997 fixing the levels and frequencies of sampling provided for by Council Directive 96/23/EC for the monitoring of certain substances and residues thereof in certain animal products (Text with EEA relevance) Official Journal L 303 , 06/11/1997 P. 0012 - 0015COMMISSION DECISION of 27 October 1997 fixing the levels and frequencies of sampling provided for by Council Directive 96/23/EC for the monitoring of certain substances and residues thereof in certain animal products (Text with EEA relevance) (97/747/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular Article 6 (2) thereof,Whereas Annex IV to Directive 96/23/EC fixes sampling levels and frequencies for live animals and certain products listed in Annex II and entrusts the Commission with the task of determining them for certain other animal products;Whereas Council Directive 85/73/EEC of 29 January 1985 on the financing of veterinary inspections and controls covered by Directives 89/662/EEC, 90/425/EEC, 90/675/EEC and 91/496/EEC (2), as last amended by Directive 96/43/EC (3), has fixed in Annex B the fees intended to ensure that the controls on live animals and products of animal origin provided for in Directive 96/23/EC are carried out;Whereas, in the light of the experience gained through the existing national measures and the information forwarded to the Commission under existing Community rules, sampling levels and frequencies should be fixed for the animal products not already mentioned in Annex IV to Directive 96/23/EC;Whereas the sampling levels and frequencies provided for in this Decision must be integrated into the residue monitoring plans not later than the update scheduled for 1999, to be submitted by the Member States before 31 March 1999;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The sampling levels and frequencies for the monitoring of certain substances and residues thereof in milk, eggs, rabbit meat and the meat of wild game and farmed game and honey are set out in the Annex to this Decision, which supplements the sampling levels and frequencies set out in Annex IV to Directive 96/23/EC.Article 2 The levels and frequencies referred to in Article 1 must be complied with in the updated residue monitoring plans submitted by the Member States for 1999.Article 3 This Decision is addressed to the Member States.Done at Brussels, 27 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 125, 23. 5. 1996, p. 10.(2) OJ L 32, 5. 2. 1985, p. 14.(3) OJ L 162, 1. 7. 1996, p. 1.ANNEX CHAPTER 1 MILK 1. Bovine milk A. Sampling requirements- Each official sample must be taken by the official competent authorities in such way that it is always possible to trace it back to the farm of origin of the milk.- The samples, according to the choice of the Member States, can be taken:(a) either at farm level from the collection tank,(b) or at the level of the dairy industry before the bulk tanker has discharged.- Derogation from the above principle of traceability to the farm of origin can be accepted for the substances or residues designated in Annex I group B 3 (a), (b) and (c) of Council Directive 96/23/EC.- Samples must be taken only from raw milk.The sample size will depend on the analytical methods used.B. Sampling level and frequencyThe annual number of samples is 1 per 15 000 tonnes of the annual production of milk, with a minimum of 300 samples.The following breakdown must be respected:(a) 70 % of the samples must be examined for the presence of residues of veterinary drugs. In this case, each sample has to be tested for at least four different compounds from at least three groups among groups A 6, B 1, B 2 (a) and B 2 (e) of Annex I to the Directive.(b) 15 % of the samples must be tested for the presence of residues designated in group B 3 of Annex I to Directive 96/23/EC.(c) The balance (15 %) must be allocated according to the situation of the Member State.2. Milk from other species (ovine, caprine, equine) The number of samples for these species must be determined by each Member State according to the level of production and the problems identified. The milk from these species must be included in the sampling plan as additional samples to those taken for bovine milk.CHAPTER 2 EGGS 1. Hen eggs A. Sampling requirements- Each official sample must be taken by official competent authorities in such way that it is always possible to trace it back to the farm of origin of the eggs.- The samples, according to the choice of the Member States, can be taken:(a) either at farm level;(b) or at the level of the packing centre.- The sample size is at least 12 eggs or more, according to the analytical methods used.B. Sampling level and frequencyThe number of samples to be taken each year must be at least equal to 1 per 1 000 tonnes of the annual production of consumption eggs, with a minimum of 200 samples. The breakdown of samples may be decided by each Member State according to the structure of its industry, particularly as regards levels of integration within it.At least 30 % of samples must be collected from packing centres which represent the most significant proportion of eggs supplied for human consumption.The following breakdown must be respected:- 70 % of the samples must be tested for at least one compound from each following group: groups A 6, B 1 and B 2 (b) mentioned in Annex II to Directive 96/23/EC.- 30 % of the samples must be allocated according to the situation in the individual Member State, but must include some analyses for substances in Group B 3 (a) of Annex I.2. Eggs from other species of poultry The number of samples for these species is to be determined by each Member State according to the level of production and the problems identified. The eggs from these species must be included in the sampling plan as additional samples to those taken for hen eggs.CHAPTER 3 RABBIT MEAT AND THE MEAT OF WILD GAME AND FARMED GAME 1. Rabbit meat A. Sampling requirementsOne sample consists of one or more animals from the same producer, according to the requirements of the analytical methods.- Each official sample must be taken by official competent authorities in such way that it is always possible to trace it back to the farm of origin of the rabbits.- The samples, according to the structure of the rabbit production in each Member State, can be taken:(a) either at farm level,(b) or at the level of the registered slaughterhouses (within the meaning of Council Directive 91/495/EEC (1)).Without prejudice to the provisions of Directive 96/23/EC, some additional samples of drinking water and feedingstuffs may be taken at farm level, for the control of illegal substances.B. Sampling level and frequencyThe number of samples to be taken each year must be equal to 10 per 300 tonnes of the annual production (dead weight) for the first 3 000 tonnes of production, and 1 sample for each additional 300 tonnes.The following breakdown must be respected: (reference to Annex I to Directive 96/23/EC):- Group A: 30 % of the total number of samples,70 % must be checked for Group A 6 substances,30 % must be checked for substances of other sub-groups of Group A.- Group B: 70 % of the total number of samples30 % must be checked for Group B 1 substances30 % must be checked for Group B 2 substances10 % must be checked for Group B 3 substancesThe balance must be allocated according to the situation of the Member State.These figures will be reviewed within two years after the adoption of this Decision.2. Farmed game A. Sampling requirementsThe sample size will depend on the analytical method used.The samples must be taken at the processing unit level. It must be possible to trace the animals or their meat back to the farm of origin.Without prejudice to the provisions of Directive 96/23/EC, some additional samples of drinking water and feedingstuffs may be taken at farm level, for the control of illegal substances.B. Sampling level and frequencyThe number of samples to be taken each year must at least be equal to 100 samples.The following breakdown must be respected:- Group A: 20 % of the total number of samples,The majority of the samples must be analysed for compounds of group A 5 and group A 6.- Group B: 70 % of the total number of samples.The breakdown must be:30 % must be checked for Group B 1 substances,30 % must be checked for Group B 2 (a) and (b) substances,10 % must be checked for Group B 2 (c) and (e) substances,30 % must be checked for Group B 3 substances.The balance (10 %) will be allocated according to the experience of the Member States.Member States shall provide to the Commission the figures corresponding to their national production of farmed game meat destined for human consumption. In the light of this information, the above figures will be reviewed within one year after the adoption of this Decision.3. Wild game A. Sampling requirementsThe sample size will depend on the analytical method used.The samples must be taken at the processing unit level or at the hunting place.It must be possible to trace the animals back to the region where they were hunted.B. Sampling level and frequencyThe number of samples to be taken each year must at least be equal to 100 samples.These samples must be taken to analyse residues of chemical elements.Member States will provide to the Commission the figures corresponding to their annual national production of wild game destined for human consumption. In the light of this information, the above figures will be reviewed within one year after the adoption of this Decision.CHAPTER 4 HONEY A. Sampling requirementsThe sample size will depend on the analytical method used.The samples can be taken at any point in the production chain, provided that it is possible to trace the honey back to the original producer.B. Sampling level and frequencyThe number of samples to be taken each year must at least equal to 10 per 300 tonnes of the annual production for the first 3 000 tonnes of production and one sample for each additional 300 tonnes.The following breakdown must be respected:- Group B 1 and Group B 2 (c): 50 % of the total number of samples,- Group B 3 (a), (b) and (c): 40 % of the total number of samples.The balance (10 %) must be allocated according to the experience of the Member States. In particular, consideration could be given to mycotoxins.(1) OJ L 268, 24. 9. 1991, p. 41.